DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 11/5/2020, applicant has submitted an amendment filed 1/26/2021.
Claim(s) 1, 19, has/have been amended.  Claim(s) 7, 23, has/have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron J. Sanders on 2/4/2021.

The application has been amended as follows: 



1.	(Currently Amended)  A method of transmitting bundles of silence indicator (SID) frames during a voice call among a plurality of access terminals, comprising:
	detecting, by a source access terminal of the plurality of access terminals, a transition from a talk state to a silence state;
	in response to detection of the transition, generating, by the source access terminal, at least a first bundle of SID frames, wherein each SID frame of the at least the first bundle of SID frames includes data representing comfort noise to be played at one or more target access terminals of the plurality of access terminals during the silence state
	transmitting, by the source access terminal, the at least the first bundle of SID frames to a base station serving the source access terminal;
	detecting, by the source access terminal, a transition from the silence state to the talk state; and
	in response to detection of the transition from the silence state to the talk state, discarding, by the source access terminal, remaining bundles of the at least the first bundle of SID frames that have not been transmitted to the base station. 

2.	(Original)  The method of claim 1, further comprising:
	negotiating, by the source access terminal with the base station, to notify the base station that the source access terminal supports bundling of SID frames.

3.	(Original)  The method of claim 1, further comprising:
	recording, by the source access terminal, a sample of background noise of an environment of the source access terminal; and
	generating, by the source access terminal, the at least the first bundle of SID frames using the recorded sample of the background noise as the data representing the comfort noise.

4.	(Original)  The method of claim 3, further comprising:
	detecting, by the source access terminal, a change in the background noise of the environment of the source access terminal; 
	in response to detection of the change, recording, by the source access terminal, a new sample of the background noise of the environment of the source access terminal; and
	generating, by the source access terminal, at least one additional bundle of SID frames, wherein each SID frame of the at least one additional bundle of SID frames includes new data representing comfort noise to be played at the one or more target access terminals during the silence state, wherein the new sample of the background noise is used as the new data representing the comfort noise.

5.	(Original)  The method of claim 1, further comprising:
	detecting, by the source access terminal, that a length of the silence state meets or exceeds a length of the at least the first bundle of SID frames; and
	generating, by the source access terminal, at least one additional bundle of SID frames based on the length of the silence state meeting or exceeding the length of the at least the first bundle of SID frames.

6.	(Original)  The method of claim 5, wherein each SID frame of the at least the first bundle of SID frames and the at least one additional bundle of SID frames includes the same data representing the comfort noise to be played at the one or more target access terminals of the plurality of access terminals during the silence state.

7.	(Canceled)

8.	(Original)  The method of claim 1, further comprising:
	receiving, at the source access terminal, a grant of access to radio resources utilized for the voice call for a transmission periodicity of SID frames of the at least the first bundle of SID frames.

9.	(Original)  The method of claim 8, wherein the periodicity of the SID frames comprises 160ms.

10.	(Original)  The method of claim 1, wherein the at least the first bundle of SID frames comprises a plurality of SID_UPDATE frames.

11.	(Original)  The method of claim 1, wherein each SID frame of the first bundle of SID frames includes data representing the same comfort noise.

12-18.	(Canceled) 

19.	(Currently Amended)  An apparatus configured to transmit bundles of silence indicator (SID) frames during a voice call among a plurality of access terminals, comprising:
a transceiver of a source access terminal of the plurality of access terminals; and
at least one processor of the source access terminal configured to:
	detect a transition from a talk state to a silence state;
	generate, in response to detection of the transition, at least a first bundle of SID frames, wherein each SID frame of the at least the first bundle of SID frames includes data representing comfort noise to be played at one or more target access terminals of the plurality of access terminals during the silence state
	cause the transceiver to transmit the at least the first bundle of SID frames to a base station serving the source access terminal;
	detect a transition from the silence state to the talk state; and
	discard, in response to detection of the transition from the silence state to the talk state, remaining bundles of the at least the first bundle of SID frames that have not been transmitted to the base station.

20.	(Original)  The apparatus of claim 19, wherein the at least one processor is further configured to:
	record a sample of background noise of an environment of the source access terminal; and
	generate the at least the first bundle of SID frames using the recorded sample of the background noise as the data representing the comfort noise.

21.	(Original)  The apparatus of claim 20, wherein the at least one processor is further configured to:
	detect a change in the background noise of the environment of the source access terminal; 
	record, in response to detection of the change, a new sample of the background noise of the environment of the source access terminal; and
	generate at least one additional bundle of SID frames, wherein each SID frame of the at least one additional bundle of SID frames includes new data representing comfort noise to be played at the one or more target access terminals during the silence state, wherein the new sample of the background noise is used as the new data representing the comfort noise.

22.	(Original)  The apparatus of claim 19, wherein the at least one processor is further configured to:
	detect that a length of the silence state meets or exceeds a length of the at least the first bundle of SID frames; and
	generate at least one additional bundle of SID frames based on the length of the silence state meeting or exceeding the length of the at least the first bundle of SID frames.

23.	(Canceled)

24.	(Original)  The apparatus of claim 19, wherein the transceiver is configured to:
	receive a grant of access to radio resources utilized for the voice call for a transmission periodicity of SID frames of the at least the first bundle of SID frames.

25.	(Original)  The apparatus of claim 19, wherein each SID frame of the first bundle of SID frames includes data representing the same comfort noise.

26-30. 	(Canceled)

31.	(New)  The method of claim 1, wherein each SID frame of the at least the first bundle of SID frames is associated with a consecutive packet sequence number.

32.	(New)  The apparatus of claim 19, wherein each SID frame of the at least the first bundle of SID frames is associated with a consecutive packet sequence number.

Allowable Subject Matter
Claims 1-6, 8-11, 19-22, 24-25, and 31-32, are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per Claim 1 (and similarly for claim 19):
The prior art of record does not teach or suggest the combination of all limitations in claim 1, including (i.e. in combination with the remaining limitations in claim 1) in response to detection of the transition from the silence state to the talk state, discarding, by the source access terminal, remaining bundles of the at least the first bundle of SID frames that have not been transmitted to the base station.
As discussed in the Allowable Subject Matter Section of the Office Action mailed 11/5/2020:
As per Claims 7 and 23, the prior art of record does not teach or suggest the combination of all limitations in these claims and their respective parent claims
The prior art teaches a voice activity detector that discards frames that do not contain speech, but does not teach where remaining bundles of the at least the first bundle of SID frames that have not been transmitted to the base station are discarded in response to detection of a transition from the silence state to the talk state.
	2017/0178661 “The frames enter a voice activity detector, which discards frames that do not contain speech”

2013/0039238 paragraphs 37 and 43;
The prior art teaches discarding voice frames when DTMF is detected.
2007/0110042 paragraph 258;

	Upon further search and consideration:
2004/0081106 teaches, upon reception of a package carrying speech onset, adjusting a jitter buffer, including where, when an inactive link switches to a 50 ms alternative, remaining information in a 350ms jitter buffer may be discarded (paragraph 62)  In this reference the jitter buffer appears to be for storing speech data frames (not comfort noise/SID frames) to be decoded (not to be transmitted) (paragraph 78)  This reference also describes VAD detecting speech/silence (paragraph 29) and transmitting comfort noise/SID frames (paragraph 34).  Paragraph 97 describes where silence signal frames are discarded, where the discarding appears to be a part of flushing a jitter buffer down in response to receiving a first active speech frame (paragraph 97)
2015/0256613 similarly appears to discard frames in a jitter queue (paragraph 194) where a jitter queue appears to be for storing audio frames to be played out (not comfort noise frames for transmission, see paragraph 193).
H. Kim, "Protection Against Packet Fragmentation Attacks at 6LoWPAN Adaptation Layer," 2008 International Conference on Convergence and Hybrid Information Technology, Daejeon, 2008, pp. 796-801, doi: 10.1109/ICHIT.2008.261 
2015/0110103 teaches discarding comfort noise/silence data when buffer space is full/constrained (to make space for incoming voice data) (paragraph 35).
2005/0152341 teaches but also teaches away from discarding SID packets (paragraph 52).
2011/0077945 teaches discarding comfort noise signal frames between active speech bursts (not upon transitioning to a speech burst) as part of modifying a signal when increasing or decreasing a buffer, not when transitioning to voice. (paragraph 11)
2011/0306309 teaches that there is no effect on a call when discarding SID data in an interval when the voice-communication state is “silence” (paragraph 106)
2003/0012149 teaches where, if more codebook bits are generated than needed for encryption, remaining bits are discarded after encrypting a data frame (paragraph 483) 
2007/0248315 teaches transmitting 8 of 32 frames and discarding the remaining 24 frames when a fast-forward instruction occurs (paragraph 26)
2006/0007886 teaches extracting an SDU and discarding a remaining portion as a padding portion as part of receiving side processing (paragraph 31). 
2004/0114687 teaches discarding only some of subband data as an alternative to leaving comfort noise in a frame, including where, when a frame is decided to be silent overall, only the quietest subbands or higher frequency subbands would be set to parts of a frame, and not bundles of frames.
2005/0055201 teaches where frames that cannot conclusively be determined to be speech or silence are stored in a frame buffer, determining a current frame to be silence and thereby identifying the buffer frames to be silence frames, and then discarding the silence frames (paragraphs 71-72) and where comfort noise is generated at a decoder
S. Bruhn, E. Ekudden and K. Hellwig, "Continuous and discontinuous power reduced transmission of speech inactivity for the GSM system," IEEE GLOBECOM 1998 (Cat. NO. 98CH36250), Sydney, New South Wales, Australia, 1998, pp. 2091-2096 vol.4, doi: 10.1109/GLOCOM.1998.775906 teaches discarding SID frames and retransmitting a previously stored channel encoded SID Frame with reduced TX power (Section 3.1.3).  It seems that the discarded SID frames were never intended for transmission in this reference (only the stored SID frame is repeatedly retransmitted) and does not appear to discard remaining bundles of SID frames.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 2/4/2021
/ERIC YEN/Primary Examiner, Art Unit 2658